    Case 20-30149          Doc 452         Filed 07/08/20 Entered 07/08/20 16:11:45                  Desc Main
                                            Document Page 1 of 3

      FILED & JUDGMENT ENTERED
             Steven T. Salata


              July 8 2020


       Clerk, U.S. Bankruptcy Court
      Western District of North Carolina
                                                                                     _____________________________
                                                                                               Laura T. Beyer
                                                                                       United States Bankruptcy Judge



                         IN THE UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION


In re:                                                      Chapter 11

SD-CHARLOTTE, LLC, et al.,1                                 Case No. 20-30149-LTB

                                      Debtors.              Jointly Administered


 ORDER GRANTING FIRST INTERIM APPLICATION OF SHUMAKER, LOOP &
 KENDRICK, LLP FOR ALLOWANCE OF COMPENSATION FOR SERVICES AND
REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE OFFICIAL COMMITTEE
  OF UNSECURED CREDITORS FOR THE PERIOD FROM FEBRUARY 25, 2020
                THROUGH AND INCLUDING MAY 31, 2020

         This matter came before the Court upon the First Interim Application of Shumaker, Loop

& Kendrick, LLP for Allowance of Compensation for Services and Reimbursement of Expenses

as Counsel to the Official Committee of Unsecured Creditors for the Period from February 25,

2020 through May 31, 2020 (the “Interim Fee Application”)2 filed by Shumaker, Loop &

Kendrick, LLP as local co-counsel to the Official Committee of Unsecured Creditors (the

“Committee”); the Court having reviewed the Interim Fee Application; the Court having found

that (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157 and 1334, (b) this
1
         The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: SD-
Charlotte, LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC
(8294); and Southern Deli Holdings, LLC (9425).
2
         Capitalized terms not otherwise defined herein have the meanings given to them in the Interim Fee
Application.
 Case 20-30149       Doc 452      Filed 07/08/20 Entered 07/08/20 16:11:45         Desc Main
                                   Document Page 2 of 3



is a core proceeding pursuant to 28 U.S.C. § 157(b), (c) notice of the Interim Fee Application

and the notice of an opportunity for hearing were served upon the parties required by Local Rule

2002-1(g) and the Order Establishing Procedures for Interim Compensation and Reimbursement

of Expenses of Retained Professionals entered on March 6, 2020 [Docket No. 190] (the “Interim

Compensation Order”) and no other or further notice is required, (d) the compensation requested

in the Interim Fee Application is reasonable and for actual and necessary services rendered by

Shumaker, Loop & Kendrick, LLP on behalf of the Committee during the period from February

25, 2020 through May 31, 2020 (the “Application Period”), (e) the expenses for which

reimbursement is sought in the Interim Fee Application are actual and necessary expenses

incurred by Shumaker, Loop & Kendrick, LLP during the Application Period on behalf of the

Committee, and (f) the Interim Fee Application fully complies with the Interim Compensation

Order, the Bankruptcy Code, the Bankruptcy Rules, the Local Rules and the Compensation

Guidelines; and the Court having determined that the legal and factual bases set forth in the

Interim Fee Application establish just cause for the relief granted herein:

       IT IS ORDERED THAT:

       1.      The Interim Fee Application is GRANTED.

       2.      Shumaker, Loop & Kendrick, LLP is awarded, on an interim basis, compensation

for professional services rendered during the Application Period in the amount of $45,124.00 and

reimbursement for actual and necessary expenses incurred by Shumaker, Loop & Kendrick, LLP

during the Application Period in the amount of $1,124.00.

       3.      The Debtor is authorized and directed to pay promptly to Shumaker, Loop &

Kendrick, LLP the amount of fees and expenses approved by this Order, to the extent that such

amounts have not previously been paid by the Debtor.



                                                 2
 Case 20-30149       Doc 452     Filed 07/08/20 Entered 07/08/20 16:11:45            Desc Main
                                  Document Page 3 of 3



       4.      The Debtor and Shumaker, Loop & Kendrick, LLP are authorized and

empowered to take all actions necessary to implement the relief granted in this Order.

       5.      This Court shall retain exclusive jurisdiction over any and all matters arising from

or related to the implementation, enforcement or interpretation of this Order.



This Order has been signed electronically.                     United States Bankruptcy Court
The judge’s signature and court’s seal
appear at the top of the Order.




                                                3
